DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 25, 32, 39, 42, 44, 46 and 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TSG RAN WG1 AH_NR Meeting Spokane, USA, 16th - 20th January 2017, R1-1700618 Source: NTT DOCOMO, INC., Title: Summary of [87-32]: UL L 1/L2 control channel design for NR, Agenda Item: 5.1.3.2, Document for: Discussion and Decision herein NTT in view of US 20180132229 A1 herein Li.
Claim 25, NTT discloses a User Equipment (UE) operable to communicate with a base station on a wireless network, comprising: 
one or more processors to: process a Physical Downlink Control Channel (PDCCH) within a bandwidth at a start of a slot (figures on page 10, ZTE contribution, where the DC is the PDCCH); 
allocate a Guard Period (GP) within the bandwidth and subsequent and adjacent to the PDCCH (figures on page 10, ZTE contribution, where the gap is subsequent to the DC); 
generate a Physical Uplink Control Channel (PUCCH) within the bandwidth and in one or more Orthogonal Frequency-Division Multiplexing (OFDM) symbols including an end OFDM symbol at an end of the slot (figures on page 10, ZTE contribution, where UC is the PUCCH); and 
generate a Physical Uplink Shared Channel (PUSCH) within the bandwidth and in one or more OFDM symbols extending between the GP and the PUCCH, and being time-division multiplexed with the PUCCH and separating the GP from the PUCCH (see slot n+3 of the first figure on page 10; since PUSCH in between the PUCHH and GP, thus separating), wherein the GP is adjacent to the PUSCH (figures on page 10); and 
an interface for receiving the PDCCH from a receiving circuitry and for sending the PUCCH and the PUSCH to a transmission circuitry (implicit; Since a UE thus sending and receiving).
NTT may not explicitly disclose generate a Physical Uplink Control Channel (PUCCH) including an end OFDM symbol at an end of the slot; and generate a Physical Uplink Shared Channel (PUSCH) including the end OFDM symbol at the end of the slot.
Li discloses generate a Physical Uplink Control Channel (PUCCH) including an end OFDM symbol at an end of the slot (Fig. 1d: PUCCH in last OFDM symbol of the slot); and generate a Physical Uplink Shared Channel (PUSCH) including the end OFDM symbol at the end of the slot (Fig. 1d: PUSCH within the last OFDM symbol of the slot). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify NTT to include short PUCCHs and PUSCH within the same symbol as taught by Li so as to fulfill a need in the art to provide proper short PUCCH transmission mechanisms for the UE to transmit the UCI in an efficient way and in a flexible way (0006).

Claim 32, as analyzed with respect to the limitations as discussed in claim 25.
Claim 39, as analyzed with respect to the limitations as discussed in claim 25. 

Claim 42, NTT discloses wherein the one or more processors are to: process a transmission carrying an indicator of a transmission mode, wherein the transmission mode is selected from one of: transmitting PUCCH on a pre- configured resource, or transmitting PUCCH adjacent to PUSCH (Pg. 9/30 - support TDM of short PUCCH from different UEs in the same slot, a mechanism to tell the UE in which symbol(s) in a slot to transmit the short PUCCH on is supported at least above 6 GHz).

Claim 44, as analyzed with respect to the limitations as discussed in claim 25.

Claim 46, NTT discloses wherein a Downlink Control Information (DCI) of the PDCCH carries a PUCCH resource allocation field to indicate a PUCCH resource value selected from a set of predetermined PUCCH resource values (Pg. 2/30, to dynamically indicate (at least in combination with RRC) the timing between data reception and hybrid-ARQ acknowledgement transmission as part of the DCI).

Claim 47, as analyzed with respect to the limitations as discussed in claim 42.

Claims 26-28, 30, 33-35, 37, 40, 41, 43, 45 and 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over NTT in view of Li in view of US 20180270011 A1 herein Yang.
Claim 26, NTT may not explicitly disclose wherein the PUCCH and at least part of the PUSCH are within the same OFDM symbols and are within different frequency resources.
Yang discloses wherein the PUCCH and at least part of the PUSCH are within the same OFDM symbols and are within different frequency resources (Fig. 4, PUCCH and PUSCH in different frequency regions). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify NTT to include PUCCH and PUSCH as taught by Yang so as to provide a method of efficiently transmitting uplink control information and efficiently managing resources (0003).

Claim 27, NTT may not explicitly disclose wherein the PUCCH comprises a first part carrying Hybrid Automatic Repeat Request (HARQ) Acknowledgement (ACK) feedback and a second part containing other Uplink Control Information (UCI) information.
Yang discloses wherein the PUCCH comprises a first part carrying Hybrid Automatic Repeat Request (HARQ) Acknowledgement (ACK) feedback and a second part containing other Uplink Control Information (UCI) information (0006). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify NTT to include PUCCH and PUSCH as taught by Yang so as to provide a method of efficiently transmitting uplink control information and efficiently managing resources (0003).

Claim 28, as analyzed with respect to the limitations as discussed in claim 27.
Claim 30, as analyzed with respect to the limitations as discussed in claim 27.
Claim 33, as analyzed with respect to the limitations as discussed in claim 26.
Claim 34, as analyzed with respect to the limitations as discussed in claim 27.
Claim 35, as analyzed with respect to the limitations as discussed in claim 28.
Claim 37, as analyzed with respect to the limitations as discussed in claim 30.
Claim 40, as analyzed with respect to the limitations as discussed in claim 26. 
Claim 41, as analyzed with respect to the limitations as discussed in claim 27.

Claim 43, NTT may not explicitly disclose wherein the transmission carrying the indicator of the transmission mode is one of: a UE- specific Radio Resource Control (RRC) transmission, a Minimum System Information (MSI) transmission, a Remaining Minimum System Information (RMSI) transmission, or an Other System Information (OSI) transmission.
Yang discloses wherein the transmission carrying the indicator of the transmission mode is one of: a UE- specific Radio Resource Control (RRC) transmission, a Minimum System Information (MSI) transmission, a Remaining Minimum System Information (RMSI) transmission, or an Other System Information (OSI) transmission (0048). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify NTT to include PUCCH and PUSCH as taught by Yang so as to provide a method of efficiently transmitting uplink control information and efficiently managing resources (0003).

Claim 45, as analyzed with respect to the limitations as discussed in claim 26.
Claim 48, as analyzed with respect to the limitations as discussed in claim 43.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20210195586 A1 - A method and devices by which a terminal and a base station efficiently transmit/receive a signal by controlling, in units of groups, a newly proposed frame (or subframe) structure.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mehmood B. Khan whose telephone number is (571)272-9277.  The examiner can normally be reached on M-F 9:30 am-6:30 pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M. Nawaz can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Mehmood B. Khan/           Primary Examiner, Art Unit 2468